Daly, J.
The petitioner who obtained title to premises through a deed of the referee who sold the property to him under a judgment of foreclosure and sale, applies for an order placing him in possession, pursuant to section 985 of the Civil Practice Act, of the second floor apartment in the premises, *53which has been rented to a tenant on a month-to-month basis by the receiver in the foreclosure action.
Federal Rent Regulation for Housing’ in the New York City Defense-Rental Area (8 Fed. Reg. 13914) adopted pursuant to the Emergency Price Control Act of 1942 (U. S. Code, tit. 50, Appendix, § 901 et seq.) must he applied concurrently with State law. (Cannon v. Gordon, 181 Misc. 950.) Accordingly, the discretion vested in this court by the provisions of section 985 of the Civil Practice Act will he exercised so as to require the petitioner to first obtain a certificate from the Administrator of the Office of Price Administration in this area, pursuant to the regulations forbidding the removal of a tenant except under certain conditions. (Cf. Home Savings Bank of City of Albany v. Hunter, 180 Misc. 1.)
Motion denied, without prejudice to renewal upon obtaining the certificate of the Administrator. Submit order.